The opinion of the court was delivered June 8, 1854, by
Lewis, J.
— This was an issue devisavitvel non, &c. The will was neither signed by the testator himself, nor by any one in his presence, by his express direction; and the chief question on the trial was, whether he was prevented by the extremity of his last illness, from performing these acts of authentication. The evidence is clear and full, that the will was prepared in exact accordance with his instructions; that it was read over to him carefully in English, and explained in Herman; that it was fully assented to by him ; that he was greatly reduced by severe illness; that he was raised up in his bed, for the purpose of placing his signature to it; that he took the pen and attempted to form a letter, but was physically unable to do- so. The witnesses give a full account of the nature of his illness, and of his death, early the following morning; and they unite in the *291belief, that he continued unable either to sign the will himself, or to request any one to do it for him. The opinions of those who surrounded him during his last illness, accompanied with the facts on which they were founded, were competent evidence on the question of physical power, and were properly submitted to the jury. We see nothing in the cause to impair the evidence of his inability to perform the ceremonies of authentication, required by the statute. His power to answer “yes” or “no,” when questions were put to him, is not inconsistent with the want of physical ability for these ceremonies. The sinking energies of a dying man may be roused into action by an interrogation, so far as to produce a monosyllabical response, long after his power to originate a request of his own has departed. There was no error in the instruction, that the testimony of the plaintiff, if uncontradicted, was sufficient to show that the testator was prevented, by the extremity of his last illness, from signing the will, or requesting another to do it for him.
There is nothing in the will which may enable Dr. Bowman to claim more for his medical services, than he could recover without it. He had therefore no interest in establishing it, and was properly admitted as a witness.
The other assignments of error do not call <£or any special notice. They are not sustained.
Judgment affirmed.